DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04 May 2021.  These drawings are acceptable in regards to remedying the issues regarding connecting lines and missing detail numbers.
The drawings as now filed as a whole, however, are still objected to because they contain detail characters which are difficult to discern due to shading resulting from poor reproduction quality.  
This objection was made in the previous office action because there is shading behind most of the detail characters in the drawings, making some of the subscripts and superscripts difficult to read.  It should be noted, the copies of amended sheets that Applicant has provided to remedy some of the other objections do not have this shading.  See below for just an example from Figure 2A:
Originally filed
    PNG
    media_image1.png
    61
    45
    media_image1.png
    Greyscale
		Filed 04 May 2021
    PNG
    media_image2.png
    59
    44
    media_image2.png
    Greyscale


In the examples above, the shading does not cause clarity issues.  However, on several sheets the subscript and superscripts are difficult to clearly read due to similar shading.
Applicant has requested that the specific drawing figures deemed to be objectionable be pointed out.  On the following pages are captures of figures, with the details characters circled to show where the shading makes the detail characters difficult to discern.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

    PNG
    media_image3.png
    904
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    920
    654
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    922
    651
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    920
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    923
    648
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 35-48 are allowed.
Specifically, while Claims 42-47 say conical, cones, circular cylindrical, as pointed out by Applicant, the claims depend from Claim 39.  Since Claim 39 states that the second state is substantially tubular, it is now understood that conical, cones, and circular cylindrical are all substantially these shapes due to dependency.  The previous rejection was made because a score line would not allow for an absolute conical, cone, or circular cylindrical shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732